UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £Definitive Proxy Statement TDefinitive Additional Materials £Soliciting Material Pursuant to §240.14a-12 TAUBMAN CENTERS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule, or Registration Statement No.: (3) Filing Party: (4) Date Filed: May 16, 2008 Dear Fellow Shareholder: We have previously sent to you proxy material for the Annual Meeting of Shareholders of Taubman Centers, Inc., to be held on May 29, 2008.Your Board of Directors unanimously recommends that shareholders vote FOR Proposals 1, 2 and 3, and AGAINST Proposal 4. Your vote is important, no matter how many or how few shares you may own.Whether or not you have already done so, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the enclosed proxy card or voting instruction form in the envelope provided. Very truly yours, /s/ Robert S. Taubman Robert S. Taubman Chairman of the Board, President and Chief Executive Officer IMPORTANT – TIME IS SHORT! You can vote your shares by telephone or via the Internet. Please follow the easy instructions on the enclosed proxy card or voting instruction form. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-888-750-5834.
